DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-4 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2016/0028020). Filing date 06/24/2015.

Regarding Claim 1, Lee teaches a material represented by P2-20 (page 22):

    PNG
    media_image1.png
    367
    371
    media_image1.png
    Greyscale

	P2-2 reads on applicants’ Formula 1 wherein L2 = phenylene; X1 = S; Ar4 = aryl; c, d and e = 0; R3-R5 = H(s) (per claim 1).

Regarding Claims 18-19, Lee teaches P2-20 which reads on applicants’ Formula 1, as discussed above. The compound is the article and the host is the intended use. As applicant only claims a compound, the intended use limitations will not be treated (per claims 18-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0028020).


Regarding Claims 1-4 and 16, Lee teaches a generic material represented by Formula Lee 2 (page 4):

    PNG
    media_image2.png
    206
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    148
    392
    media_image3.png
    Greyscale

The office notes that adjacent R3 groups can form an aromatic ring. A specific example of by Formula Lee 2 can be represented by P2-2 (page 19):

    PNG
    media_image4.png
    323
    379
    media_image4.png
    Greyscale

P2-2 shows R5 as H. As adjacent R5(s) can also form a ring, a derivative of Formula Lee 2 which can best be viewed as a variation of P2-2 wherein adjacent R5 group form a ring to generate the same parent ring system as shown in P2-20 (above). 
A variant of P2-2 reads on applicants’ Formulas 1 and 7 wherein L2 = single bond; X1 = S; Ar4 = triazine; R3 shows wherein adjacent R3 groups forming an aryl group.
As Lee teaches various permutations of generic Formula Lee 2 by the selection of various functionally equivalent substituent options obvious derivatives can be achieved.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made a variety of derivatives of generic Formula Lee 2 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claim 1).

Formulas 2, 7 and 4-23 wherein L2 = single bond; X1 = S; Ar4 = triazine, z =2, R11 = phenyl; R3 shows wherein adjacent R3 groups forming an aryl group (per claims 2-4 and 16).
Allowable Subject Matter I 
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teaches the compounds of claims 5 and 6

Allowable Subject Matter II
The following is a statement of reasons for the indication of allowable subject matter as applicant claims the device of claim 7.
Lee teaches applicants’ Formula 1 in the light emitting layer but not Formula 20 in the light emitting layer.
Lee fails to teach, suggest or offer guidance that would render it obvious to modify add Formula 20 to the light emitting layer as require by independent claim 7.
Claims 7-15, 17and 20-24 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786